° USDC SDNY
Mo Ig an Lewis DOCUMENT

ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 5/4/2021

 

Michael F. Fleming
Associate

+1.212.309.6207
michael.fleming@morganlewis.com

May 4, 2021

Via ECF
The Honorable Analisa Torres
United States District Judge
United States District Court
For the Southern District of New York
500 Pearl Street
New York, New York 10007

Re: Sanchez v. CarGurus, Inc., Case No. 1:21-cv-02596-AT
Request to Extend Time to Respond to Complaint

Dear Judge Torres:

We represent defendant CarGurus, Inc. (“Defendant”) in connection with the above-referenced
action. Pursuant to Rules 1B and 1C of Your Honor’s Individual Practices in Civil Cases, we write,
with the consent of counsel for Plaintiff Cristian Sanchez (“Plaintiff”), respectfully to request that the
Court extend Defendant's time to respond to the Complaint from May 7, 2021 to June 7, 2021. This
is Defendant's first request for an extension of time to respond to the Complaint.

In support of this request, counsel for Defendant states that the parties are engaged in discussions
about a possible early resolution of this matter. If granted, this extension will permit the parties to
focus on those efforts, rather than on pleadings and litigation. If granted, this extension will not

affect any other date scheduled in this action. As noted above, Plaintiff's counsel consents to this
request.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)

GRANTED. By June 7, 2021, Defendant shall answer or otherwise respond to the complaint.
SO ORDERED.

Dated: May 4, 2021 O}-
New York, New York

ANALISA TORRES
United States District Judge

 
